155 Ga. App. 256 (1980)
270 S.E.2d 695
FLOWERS
v.
THE STATE.
60135.
Court of Appeals of Georgia.
Submitted June 4, 1980.
Decided July 11, 1980.
Joseph Flowers, pro se.
Frank C. Mills, III, District Attorney, for appellee.
BIRDSONG, Judge.
An examination of the record in this case discloses that appellant Joseph Flowers was convicted of an unidentified crime and judgment entered on that conviction on April 25, 1979. Appellant took no action on the conviction or the judgment entered thereon until February 25, 1980. On that date, Flowers petitioned the trial court for a free transcript for the avowed purpose of gaining "post conviction relief." It appears that as of February 25, 1980, no appeal was pending in any court nor had appellant filed a writ of habeas corpus. On March 14, 1980, pursuant to the authority of Mydell v. Clerk, Superior Court of Chatham County, 241 Ga. 24 (243 SE2d 72) and Davis v. Price, 239 Ga. 584 (238 SE2d 357), the trial court denied *257 appellant a free transcript in the absence of any pending application for relief. Appellant Flowers filed a notice of appeal with this court contesting, not his conviction of April 25, 1979, but the denial of the request for free transcript. The record also includes a letter dated March 28, 1980, two weeks after the denial of the free transcript, which asserts that Flowers filed at some time a writ of habeas corpus in the Superior Court of Montgomery County. If true, that court perhaps can assist Flowers in obtaining a transcript. However, no proper appeal can be taken to this court or the Supreme Court until some adverse action is taken by the habeas court. As of this time, there is nothing pending before this court upon which this court can exercise its jurisdiction.
In every matter coming to this court, we are required to examine the record to make certain we possess jurisdiction. Stephenson v. Futch, 213 Ga. 247, 248 (98 SE2d 374); Lowe v. Payne, 130 Ga. App. 337 (203 SE2d 309); Rule 32(d) of our court (Code Ann. § 24-3632 (d)) requires that whenever it appears to the court that it has no jurisdiction of a pending appeal, it will be dismissed whenever and however its lack of jurisdiction may appear. Venable v. Block, 138 Ga. App. 215, 218 (225 SE2d 755).
Appeal dismissed. Deen, C. J., and Sognier, J., concur.